OPINION — AG — THE AG DOES NOT BELIEVE THAT IT CAN PROPERLY BE SAID THAT A MEMBER OF A COUNTY EXCISE BOARD VIOLATED THE PROVISIONS OF 68 O.S. 1961 15.38 [68-15.38], SURPA, BY REASON OF THE FACT THAT THE EXCISE BOARD OF WHICH HE IS A MEMBER LEVIES AN ANNUAL TAX OF NOT LESS THAN ONE FOURTH OF ONE MILL ON THE TAXABLE PROPERTY OF THE COUNTY. IN THIS CONNECTION, IT WILL BE NOTED THAT IF A MEMBER OF THE EXCISE BOARD OF A COUNTY IS A LARGE AD VALOREM TAX PAYER THEREIN, SUCH FACT MIGHT CONCEIVABLE INFLUENCE HIM IN VOTING TO LEVY SAID MINIMUM TAX, WHEN OTHERWISE HE WOULD HAVE VOTED A LARGER TAX. OTHER SITUATIONS MIGHT ARISE WHERE A MEMBER OF A COUNTY EXCISE BOARD WOULD HAVE SOME SLIGHT INTEREST IN THE FIXATION OF THE AMOUNT OF SAID LEVY, BUT WE BELIEVE THAT IN VOTING TO FIX THE AMOUNT THEREOF, SUCH A MEMBER WOULD NOT BE GUILTY OF VIOLATING THE PROVISIONS OF 15.38; THAT IS, UNLESS IT COULD BE PROVEN THAT HE DID SO "TO FURTHER HIS OWN INTEREST". CITE: 19 O.S. 1961 786 [19-786] (FRED HANSEN)